DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
Status of Claims
Applicant’s amendments with respect to claims filed on 07/18/2022 have been entered.  Claims 11-22 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  
Information Disclosure Statement
The information disclosure statement filed on 07/18/2022  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 recites that the light emitting element is within the house and configured to shine through the house which is described in [0521] of the specification and  claim 12 recites the light emitting element surrounds a button which is described in [0194] and there does not appear to be any disclosure in the specification for combining the two embodiments.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites that the “light emitting element surrounds a button;” however, claim 11 recites that the “light emitting element is within the housing, wherein the light emitting element is configured to shine through the housing to provide a visual indicator …”  rendering claim 12 indefinite because it is not clear how the structures would be combined and therefore the metes and bounds of the claim cannot be determined.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites that the “light emitting element surrounds a button;” however, claim 11 recites that the “light emitting element is within the housing, wherein the light emitting element is configured to shine through the housing to provide a visual indicator …”  In applicant’s remarks applicant points to paragraph [0251] for support of the amendments to claims 11.  Upon review of paragraph [0251] the embodiment of the device in Fig. 21 is different from the embodiment of the device in Fig. 2.  In addition paragraph [0194] describes the embodiment in Fig. 2 as having a light emitting element in the form of an LED that surrounds the button and state other locations where the LED may be located; however, none of the locations stated in [0194] are within the housings.  Hence, claim 12 does not further limit claim 11. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For examination purposes claim 12 has been interpreted to be the same structure in claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-12 14-16, 19-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Pub. No. 2012/0078216) in view of Burren (EP 3539591 A1).
Regarding claim 11, Smith et al. teaches a portable fluid infusion device (200, Fig. 1) comprising: a housing (206/208, Figs. 15-16) configured to accommodate a removable fluid reservoir (100, Fig. 31); a drive system (250/252, Figs. 18, 23 and [0284]) within the housing (206/208, see [0256]) and configured to dispense fluid from the removable fluid reservoir (100, see [0256]); a battery (238, Fig. 18 and see [0256]) within the housing (206/208, see [0256]) and configured to supply power to the drive system (250/252, see [0349]); a light emitting element (396/396a/397, see Figs. 19 and 40A[0333]) within the housing (206/208); and processing circuitry (240, Figs. 18, 51 and see [0332]) configured to: generate a first set of data  (angular displacement and rotational direction of motor, see [0331]) of the portable fluid infusion device (200), wherein the first set of data includes the status associated with the portable fluid infusion device that is visually indicated by the light emitting element (397, see Fig. 40A and [0332]-[0333]), and wherein the first set of data includes data indication one or more of:
and wherein the first set of data includes data indicating one or more of: whether the portable fluid infusion device is on (it is the Examiner’s position that when element 396/396a/397 is shine that is an indication that the device is powered on), whether the portable fluid infusion device is operating properly, whether the portable fluid infusion device is undergoing wireless charging or done with wireless charging, whether there is an alarm or alert associated with the portable fluid infusion device, or whether the portable fluid infusion device is in pairing mode; and generate a second set of data (amount of time remaining in the current dispensing program and/or the amount of time until the next cartridge replacement and/or the amount of time until the pump assembly battery requires recharging, amount of medicine remaining in the cartridge, see [0479]-[0481]) of the fluid portable infusion device (200), wherein the second set of data includes all data of the fluid portable infusion device (200) other than the first set of data (see [0331] and [0479]-[0481]), and wherein at least portion of the second set of data of the fluid infusion device is for displaying on a device (1000, Fig. 98) other than the portable fluid infusion device (200, see Fig. 98 and [0174]-[0479]), wherein none of the second set of data is displayed on the portable fluid infusion device (200, see Figs. 1 and 98, there is not a display on 200), and wherein no portion of the portable fluid infusion device (200) includes a display (see Fig. 1 where 200 does not have a display).  
Smith et al. does not specifically teach a light emitting element within the housing wherein the light emitting element is configured to shine through the housing to provide a visual indicator of a status associated with the portable fluid infusion device.  However, Burren teaches a portable infusion device (1, Fig. 1a) having a housing (2, Fig. 27) and a light emitting element (LED, see [0075]) within the housing (2) wherein the light emitting element (LED) is configured to shine through the housing to provide a visual indicator of a status associated with the portable fluid infusion device (see [0075]).
It would have been obvious to one of ordinary skill in the art to modify the device taught by Smith by forming the housing to have and indicator and underlying LED lights as taught by Burren for showing the status of the device or the injection procedure (see [0075]).  Further, Smith et al. teaches that modifications may be made (see [0489]).
Regarding claim 12, Smith et al. in view of Burren wherein the light emitting element surrounds a button (see 35 U.S.C. 112(b) rejection above for interpretation and the rejection of claim 11).
Regarding claim 14, Smith et al. in view of Burren teaches wherein the housing (206/208) has a largest dimension (length of 206, see Fig. 15), and wherein the drive system (250/252) is configured to be serially coupled to the removable fluid reservoir (100, see Fig. 23) such that a combined dimension of the drive system (250/252) and the removable fluid reservoir (100) is less than or equal to the largest dimension (length of 206, see [0256] where 204 fits within 206/208; hence, the combined length of 100, 250 and 360 is less than the length of 206).  
Regarding claim 15, Smith et al. in view of Burren teaches wherein the housing (206/208) has a smallest dimension (length of 226, Fig. 15), wherein the battery (238) has a plurality of faces (top face, bottom face, side faces, see Fig. 18) comprising one or more faces having a largest area (top face), and wherein the battery (238) is situated such that the one or more faces (top face) are parallel to the largest dimension (length of 206, see Fig. 18) and the smallest dimension (length of 226, it is the Examiner’s position that with 204 inside of 206/208 the top face of 238 is parallel to both the length of 206 and the length of 226).  
Regarding claim 16, Smith et al. in view of Burren teaches wherein the battery (238) has a flat rectangular shape (see Fig. 18).  
Regarding claim 19, Smith et al. in view of Burren teaches wherein the housing (206/208) comprises a plurality of housing portions (206/208).  
Regarding claim 20, Smith et al. in view of Burren teaches wherein the portable fluid infusion device (200, Fig. 1) is an insulin infusion device (see [0353]).
Regarding claim 22, Smith et al. in view of Burren teaches wherein the second set of data of the portable fluid infusion device includes an amount of insulin delivered (see Smith et al. [0481]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Pub. No. 2012/0078216) in view of Burren (EP 3539591 A1) in view of Kamen et al. (Pub. No. 2007/0219480).
Regarding claim 13, Smith et al. in view of Burren does not teach wherein the user interface comprises a vibration motor.  However, Kamen et al. teaches a user interface (3213, Fig. 70B) comprises a vibration motor (3210, Fig. 70B and see [0410]-[0411]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device pump taught by Smith et al. in view of Burren by adding the vibration motor as taught by Kamen et al. for alerting the user that a bolus amount is being delivered (see [0411]). Further, Smith et al. in view of Burren teaches that modifications may be made to the device (see Smith et al. [0490]).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Pub. No. 2012/0078216) in view of Burren (EP 3539591 A1) in view of Gross (Patent No. 5,814,020).
Regarding claim 17, Smith et al. in view of Burren does not teach wherein the planar battery has a flat cylindrical shape. However, Gross teaches a planar battery (72, Figs. 10-11) having a flat cylindrical shape (see Figs. 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Smith et al. in view of Burren by forming the device to receive a flat cylindrical planar battery and substituting the flat rectangular battery for the flat cylindrical battery and battery contacts taught by Gross because Gross teaches that the battery is a power source (see Col. 10, lines 53-56); hence, the substitution is a simple substitution that would yield the same predicable result of powering the driving mechanism.  Further, Smith et al. in view of Burren teaches that modifications may be made to the device (see Smith et al. [0490]).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Pub. No. 2012/0078216) in view of Burren (EP 3539591 A1) in view of Grant et al. (Pub. No. 2009/0099523).
Regarding claim 18, Smith et al. in view of Burren does not teach further comprising a force sensor situated between the drive system and the housing.  However, Grant et al. teaches a force sensor (216, Fig. 2) situated between a drive system (224, Fig. 2) and a housing (232, it is the Examiner’s position that 232 is part of the inner surface of the housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Smith et al. in view of Burren by adding the force sensor and sensing components taught by Grant et al. between the drive system and the housing for providing processing logic with data concerning the force required to dispense the medicament from the reservoir (see [0073]).  Further, Smith et al. in view of Burren teaches that modifications may be made to the device (see Smith et al. [0490]).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Pub. No. 2012/0078216) in view of Burren (EP 3539591 A1) in view of Chattaraj et al. (Pub. No. 2017/0312454).
Regarding claim 21, Smith et al. in view of Burren does not teach wherein the drive system comprises at least a motor and a slide, wherein in a retracted position, the motor is at least partially within the slide, wherein forward advancement of the slide causes the removable fluid reservoir to dispense fluid, and wherein each of the motor, slide, and the removable fluid reservoir are configured to be serially coupled to one another and be inline with one another to have a combined dimension that is less than or equal to the largest dimension.  
However, Chattaraj et al. teaches a portable fluid infusion device (202, Fig. 3) comprising: a housing (220, Fig. 3) configured to accommodate a removable fluid reservoir (256/260, Fig. 3, see [0039]), the housing (220) having a largest dimension (largest dimension, Fig. 3 below) and a smallest dimension (smallest dimension, Fig. 3 below); a drive system (228, Fig. 3) comprising at least a motor (234) and a slide (240, see [0033]), wherein in a retracted position, the motor (234) is at least partially within the slide (240, see fig. 3 and [0071]), wherein forward advancement of the slide (240) causes the removable fluid reservoir (256/260) to dispense fluid, and wherein each of the motor (234), slide (240), and the removable fluid (256/260) reservoir are configured to be serially coupled to one another and be inline with one another (see Fig. 3) to have a combined dimension (combined dimension, Fig. 3 below) that is less than or equal to the largest dimension (largest dimension, Fig. 3 below).
[AltContent: textbox (housing portions)]Examiner’s Annotated Fig. 3
[AltContent: arrow][AltContent: arrow][AltContent: textbox (largest area)][AltContent: arrow][AltContent: textbox (combined dimension)][AltContent: textbox (largest dimension)][AltContent: textbox (smallest dimension)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    509
    720
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Smith et al. in view of Burren by substituting the drive system of Smith in view of Burren for the drive system of Chattaraj et al. because Chattaraj et al. teaches that the drive system cooperates with the fluid reservoir to dispense fluid from the reservoir (see [0033]) just as the drive system taught by Smith et al. in view of Burren; hence, the substitution would be a simple substitution that would yield the same predictable result of dispensing fluid from the reservoir. Further, Smith et al. in view of Burren teaches that modifications may be made to the device (see Smith et al. [0490]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783